Citation Nr: 0333233	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active service in the New Philippine Scouts from June 1946 to 
May 1949.  He died June 11, 1998.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2001 rating decision by the Manila, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for the cause of the veteran's death.


REMAND

On the appellant's October 16, 2002 dated VA Form 9, in 
Section 8 which pertains to hearing requests, she entered a 
slash through all the options and indicated, "see separate 
sheet".  The separate sheet cited has not been associated 
with the claims file.  Thus, it is unclear whether the 
appellant requested a hearing and whether there is anything 
further she addressed.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) to implement the VCAA.  
The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  Here the appellant was notified of the 
VCAA in correspondence dated in August 2001.

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§  5103(b)(1).  The Federal Circuit found that the 
30-day period provided in §3.159(b)(1) to respond to a VCCA 
duty to notify was misleading and detrimental to claimants 
whose claims were prematurely denied short of the statutory 
one-year period provided for response.  The August 2001 VCAA 
letter advised the appellant that she had 60 days to provide 
additional information; however, the letter further informed 
her that evidence received within a year would be considered.  
Nevertheless, as the claim is being remanded anyway, 
clarification of the time limit for submitting response to 
VCAA notice is advisable.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The appellant should also be 
notified that notwithstanding any 
ambiguity in previous notifications, a 
year is afforded for response to VCAA 
notice.

2.  The RO should conduct a search for 
the "separate sheet" cited in the 
October 16, 2002, dated VA Form 9.  If 
that "sheet" is not located or does not 
clarify whether she desires a hearing, 
the RO should contact her to ascertain 
whether she desires a Board hearing, and 
afford her the opportunity to resubmit 
the cited "sheet.'  If she desires a 
hearing, the RO should make the necessary 
arrangements for such hearing.  The case 
should then be processed in accordance 
with established appellate procedures.  
If a Board hearing is not sought, the RO 
should review the claim, issue an 
appropriate supplemental statement of the 
case and give the appellant the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purposes of this remand are to meet due process 
considerations and to ensure compliance with the requirements 
of VCAA.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


